REASONS FOR ALLOWANCE
Application Status
This action is responsive to the submission filed 1/12/2021.
Claims 1-10, 12-22, and 24-25 are currently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Method claims 16 and 17 incorrectly depend from apparatus claim 11. Examiner believes this to be a typo and that those claims are meant to depend from method claim 12.
The application has been amended as follows:
Claim 16, line 1, “claim 11” has been changed to –claim 12--;
Claim 17, line 1, “claim 11” has been changed to –claim 12--.
Allowable Subject Matter
Claims 1-10, 12-22, and 24-25 are allowed.
The following is an Examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed invention. The related prior art has been found to disclose related corner support assemblies (see previous office action and prior art of record); however, the prior art fails to disclose wherein a back end of the bracket is spaced away from the corner of the bar. This gap feature allows for more efficient stacking of containers that may have bent or deformed corners. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's invention as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3/27/2021